Citation Nr: 1243401	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-47 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to November 22, 1994, for the grant of service connection for PTSD.

3. Entitlement to service connection for chronic kidney disease, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney At Law


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to November 1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2008, November 2009, and April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1. Prior to May 7, 2008, the Veteran's disability picture relative to his PTSD was one of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, as shown by his involvement in his local veterans service organization, his ongoing relationship with his children, and his GAF scores of 55 to 65.

2. As of May 7, 2008, the Veteran's disability picture relative to his PTSD has been one of occupational and social impairment with reduced reliability and productivity, as shown by his divorce from his wife, problems travelling and shopping, occasional periods of severe depression and excessive anxiety, racing thoughts and impulsive behavior; deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood consistent with a more severe disability picture have not been shown.

3. The March 1994 rating decision denying service connection for PTSD was not appealed, nor was new and material evidence filed within one year of the rating decision.

4. The effective date of November 22, 1994 for service connection for PTSD reflects the date the Veteran filed to reopen the claim; the correction of the Veteran's military records in 1998 was not dispositive for the eventual grant of service connection.

5. Lithium was not prescribed as treatment for the Veteran's service-connected PTSD, and the resulting chronic kidney disease is not related to service or any service-connected disability.

 
CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 30 percent for PTSD prior to May 7, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).

2. The criteria for a disability rating of 50 percent, and no higher, for PTSD have been met as of May 7, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).

3. The rating decision of March 1994 is final.  38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994), currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

4. The criteria for an effective date earlier than November 22, 1994, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2012).

5. The criteria for service connection of chronic kidney disease, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in February 2004 and June 2008, with respect to the underlying claim of service connection for PTSD, and the appeal for a higher initial rating and for an earlier effective date.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With respect to the claim of service connection for chronic kidney disease secondary to PTSD, the RO provided pre-adjudication VCAA notice by a letter dated in July 2010.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran has been provided appropriate VA examinations relative to his claims on appeal.  With respect to his increased rating claim, a VA examination was conducted in May 2008.  With respect to his claim of service connection for chronic kidney disease, an examination was conducted in July 2010.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudicative purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this case, the evidence clearly shows that there was a demonstrable worsening in the Veteran's disability picture at the latter end of the appeals period, and staged ratings will be assigned.

Rating Psychiatric Disabilities

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, is given a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. § 4.130. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the diagnosis of posttraumatic stress disorder in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association.

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

Facts and Analysis

Service connection for PTSD was granted pursuant to a Board decision issued in February 2008, with an assigned effective date of November 22, 1994.  As this is an initial disability rating, the entire ratings period from the date of service connection is at issue here.  The Veteran's claim of service connection for PTSD had a long and protracted history, which included both VA examinations and private psychiatric evaluations to assess the nature and severity of the Veteran's mental health disabilities, as well as many years of mental health treatment.  In addition, the record shows that the Veteran has been diagnosed with additional mental health disabilities, including bipolar disorder, depression, indeterminate explosive disorder, and personality disorder.  The analysis below will include only the highlights of the record with respect to the diagnosis of PTSD.

On October 1993 VA examination, the examiner noted a recent incident of domestic violence by the Veteran against his daughter, recent suicidal ideation, and several years of bitterness and hostility towards others.  He had been steadily employed until an on-the-job injury in 1991 resulted in eventual termination.  He was receiving treatment for depression, flashbacks, nightmares, sleep disturbance, and poor appetite.  He was on his second marriage of over 20 years duration, and was responsible for most of the household chores.  His mood was low and his personal hygiene was "50/50," with evidence of depression and feelings of worthlessness.  He sometimes felt paranoid and suspicious, but did not have hallucinations or delusions.  His memory and concentration span were poor, although the examiner attributed these symptoms to the Veteran's mild organic brain syndrome and seizure disorder.

Treatment notes for the appeals period note that the Veteran was doing well on medications for his psychological issues, including Lithium and anti-depressants.  He reported flashbacks and nightmares of Vietnam, paranoid ideation, exaggerated startle response, depression, and angry spells with occasional aggression towards his family.  Many of the treatment notes addressed specific incidents in service, as described by the Veteran, which are not consistent with his actual history of military service.  Overall, though, his memory, thought patterns, and concentration were described as good, and his PTSD was characterized as moderate in severity.  His treating mental health providers described him as functioning well in society, particularly with the use of medication, despite his multiple mental health problems.

An October 2003 private psychiatric evaluation considered the Veteran's many prior evaluations, his past treatment, his previous embellishment of his military experiences, and the military records showing the actual history of the Veteran's unit in Vietnam.  The provider also administered a standardized psychological test.  Historically, the provider noted consistent symptoms of anxiety, insomnia, and difficulty concentrating, as well as hostility towards other but appropriate social functioning.  The Veteran also had a long history of flashbacks, nightmares, hypervigilance, and constricted affect with occasional suicidal ideation but no intent or plan.  The provider was reasonably certain that the Veteran could be diagnosed with PTSD as well as other mental health issues.

VA mental health treatment records for the Veteran covering the period of 2003 through 2008 show a picture of controlled moods, fair prognosis, and GAF scores ranging from 50 to 60 (June 2003).  He had legal custody of three grandchildren (February 2003) and babysat three others as well (August 2003).  He was vice-chairman of this American Legion post and active in the VFW (August 2003).  In July 2005 he was convicted of domestic violence against his wife and was placed on probation for a year, at which point he began attending anger management classes.  In January 2006 he was in the process of divorcing his wife, who had left him for another man, but was feeling fine as long he kept busy with his American Legion and VFW work.  After the divorce, his grooming and hygiene suffered a little and he began to show signs of feeling down, but was still given a GAF score of 65 (December 2006).

On May 2008 VA examination, the Veteran reported he was still receiving treatment and that his medication had helped to stabilize his moods.  He still had problems sleeping and dealing with intrusive memories and was hypervigilant.  He had been divorced from his wife of 34 years, with a domestic violence charge, although they remained on speaking terms.  He got along well with his daughter and his grandchildren.  He was not dating, but was quite busy with his local American Legion and VFW posts and had been post commander of both.  He worked at a bingo game a few times per week.  He continued to struggle with the impact of his PTSD symptoms on his work and social functioning, saying they made him difficult to get along with and had cost him his marriage.  On mental status evaluation, he was clean and casually dressed, with restless and tired demeanor and anxious mood.  He was able to maintain his personal hygiene, but had some moderate issues with shopping, traveling, and driving, and reported problems dealing with Asian people.  The examiner diagnosed chronic PTSD and assigned a GAF score of 57, based on his sleep impairment and frequent nightmares, as well as other problems.  The examiner stated that the Veteran demonstrated reduced reliability and productivity, as a result of symptoms including periods of depression and excessive anxiety, a history of trouble working with others, a divorce two years prior when he became too difficult to live with, racing thoughts and short-term memory impairment, and a history of impulsivity and agitation.  The examiner cited these same symptoms as demonstrating deficiencies in judgment, thinking, family relations, work, and mood.

Prior to May 7, 2008

The Veteran seeks a disability rating higher than the initial 30 percent disability rating for PTSD which was assigned and in effect from the date of service connection, November 1994.  The 30 percent disability rating criteria include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  To warrant a higher disability rating, more severe symptoms productive of reduced reliability and productivity or even deficiencies in judgment, mood, thinking, and relationships must be shown.

A review of the evidence as set forth above shows that the Veteran's disability picture relative to his PTSD has been one most consistent with the assigned 30 percent disability rating.  While the Veteran has had some difficulties, including occasional incidents of domestic violence, his mental health providers have routinely described an individual with generally satisfactory social functioning,  He was able to hold a steady job as a salesman until a serious physical injury in 1991, he was in a stable marriage for 34 years and had good relationships with his children and grandchildren, and was a contributing member of two social organizations for veterans, the American Legion and the VFW.  Other than mild paranoia, he did not have any impairment in conversational ability, routine behaviour, or self care, and took over responsibility for household chores and caring for his grandchildren after his medical retirement.  His mental health providers described his condition as moderate and assigned GAF scores of 50 to 65 throughout the appeals period.  The disability picture as presented is consistent with the initial 30 percent disability rating assigned, at least until the point of the May 7, 2008 VA examination.

From May 7, 2008

The assessment of the VA examiner in May 7, 2008 presents the first concrete evidence that the gradual changes in the Veteran's life had produced a worsened disability picture.  The examiner noted that the Veteran's PTSD symptoms, including flashbacks, nightmares, disturbed sleep, and irritability, resulted in reduced reliability and productivity.  For instance, the Veteran's marriage had failed and he had problems travelling and shopping because he didn't like being around other people.  He had occasional periods of severe depression and excessive anxiety and experienced racing thoughts and impulsive behavior, including domestic violence.  While these symptoms appear to be only a more intense presentation of those exhibited prior to May 7, 2008, they do represent a worsening.  Therefore, an increased disability rating of 50 percent for PTSD is warranted as of May 7, 2008.

A still higher disability rating is not warranted based on the disability picture presented.  While the VA examiner did describe the Veteran as having deficiencies in most areas, including social and family relationships, work, mood, thoughts, and judgment, this assessment is not consistent with the disability picture as a whole.  The Veteran was still active in two veterans' organizations, the American Legion and the VFW, and acted as a chaplain at one.  He worked bingo games a few times a week, maintained a speaking relationship with his ex-wife, and was on good terms with his children and grandchildren.  His personal hygiene was fair and he did not demonstrate symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long-term memory; impaired abstract thinking; or disturbances of motivation and mood.  Even the specific symptoms listed by the VA examiner as showing deficiencies in discrete areas were of the more mild variety, including a past history of impulsivity, a divorce he had adjusted to, and past trouble working with others.  In addition, the VA examiner assigned a GAF score of 57, which is consistent with moderate symptoms like a flat affect, occasional panic attacks, or moderate difficulty in social or occupational functioning.  In short, the evidence does not support a disability rating higher than 50 percent for PTSD.

As shown by the evidence considered above, from May 7, 2008 the Veteran's disability picture relative to his PTSD is one which most consistently and closely matches the rating criteria for a 50 percent disability rating.  Despite the examiner's statements that the Veteran has manifested deficiencies in judgment, thinking, family relations, work, and mood, the evidence more clearly shows that his symptoms are productive of at most reduced reliability and productivity and do not more nearly approximate those of a 70 percent disability rating.  38 C.F.R. § 4.130.

Earlier Effective Date Claim

Governing law provides that the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year after separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 
38 C.F.R. § 3.400 (b)(2)(i). 

In addition, where entitlement to service connection is established as a result of a correction, change, or modification of a military record, or of a discharge or dismissal, the award of service connection will be effective from the latest of the following dates: (1) the date of application for correction, change, or modification with the respective service department, in either an original or a disallowed claim; (2) date of receipt of claim, if the claim was disallowed; or, one year prior to the date of reopening of a disallowed claim.  38 C.F.R. § 3.400 (g).

Facts and Analysis

As noted above, the process involved in awarding service connection for PTSD in this instance has been a complex and protracted one.  The Veteran submitted a claim of service connection for a nervous condition which was denied by an October 1976 rating decision.  He again filed for service connection for a nervous condition which was again denied in a May 1981 rating decision.  In February 1983, the Veteran filed a notice of disagreement with that decision, but the appeal was rejected as untimely.

In June 1993, the Veteran filed an informal claim for nonservice-connected pension and service connection for PTSD.  In a March 1994 rating decision, nonservice-connected pension was granted, but service connection for PTSD was denied.  The Veteran filed another informal claim for service connection of PTSD on November 22, 1994, followed by the submission of additional evidence on December 12, 1994.  The Veteran's claim of service connection for PTSD was ultimately granted in 2008, based largely upon the nexus opinion provided by the private mental health examiner in 2003.  The grant of service connection is effective as of November 22, 1994, the date the informal claim to reopen the previously denied claim was filed.

The Veteran's attorney currently asserts that an earlier effective date, specifically one year prior to November 22, 1994, is warranted, based on the provisions of 38 C.F.R. § 3.400(g).  During the protracted appeals of this claim, in 1998 the Veteran's discharge document or DD Form 214 was corrected through the generation of a DD Form 215, which showed the addition of several other medals, none of them combat-related, as well as the specific dates of service in the Republic of Vietnam.  In addition, the development of the service connection claim included the research and receipt of specific records related to the Veteran's service, including unit histories and morning reports.  The Veteran's attorney argues that these documents trigger the applicability of the provisions of 38 C.F.R. § 3.400(g).

In reviewing the evidence and procedural history in this claim, the Board finds that the currently assigned effective date of November 22, 1994 is appropriate and should stand.  The Veteran did not file a notice of disagreement with the March 1994 rating decision denying service connection for PTSD.  Rather, some eight months later he filed what he characterized as a new claim to reopen the denied claim and indicated that evidence to support the claim would be submitted later.

VA regulations defined a notice of disagreement as "a written communication from a claimant . . . expressing dissatisfaction or disagreement with an adjudicative determination . . . and a desire to contest the result will constitute a Notice of Disagreement."  38 C.F.R. § 20.201.  The regulations further require that the disagreement be "in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review."  In this instance, the November 22, 1994 statement described as an "informal claim" did not meet the definition of a notice of disagreement because it did not indicate dissatisfaction with or in any way refer to the March 1994 rating decision.  In addition, the evidence submitted after the informal claim consisted of mental health treatment records containing a diagnosis of PTSD, based on the embellished military service history provided by the Veteran.  However, they did not contain a nexus to any corroborated stressor events which actually occurred.  Such a nexus was first established by the 2003 private psychiatric evaluation, nearly ten years after the informal claim was submitted.

With no timely notice of disagreement and no new and material evidence having been submitted within one year of the March 1994 rating decision denying service connection for PTSD, the rating decision became final by operation of law.  38 U.S.C.A. § 7105(c).  An effective date for the grant of service connection prior to November 22, 1994 is not warranted on this basis.


With regard to the provisions of 38 C.F.R. § 3.400(g), an earlier effective date can be granted in the case of a previously disallowed claim where there is a correction, change or modification of military records and such correction, change, or modification results in the granting of the claim.  The issuance of the DD215 in 1998 did include a correction, change, or modification of the Veteran's military record, by including specific medals listed in the honors and awards received in service.  However, none of the additional medals were related to combat or corroborated the occurrence of any of the Veteran's identified stressor events.  As such, the corrections, changes, or modifications did not change the outcome of the claim; that is, they were not reason for the subsequent grant of service connection.

In sum, the evidence does not establish any basis for assigning an effective date earlier than November 22, 1994 for the grant of service connection for PTSD.  The Veteran's appeal on this issue must be denied.  38 C.F.R. § 3.400.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts and Analysis

The Veteran seeks service connection for chronic kidney disease which he asserts is the result of Lithium prescribed to treat his service-connected PTSD.  The Veteran developed renal insufficiency in January 2003 and his treating physicians have clearly attributed this condition to his use of the prescription drug Lithium.  In this instance, there is no issue of direct service connection because of the history of the disability and the specific diagnosis of Lithium-induced interstitial nephritis.  The question before the Board is whether the Lithium was prescribed to treat the Veteran's service-connected PTSD or whether it was prescribed for nonservice-connected conditions.

As has been discussed, the Veteran has a long and protracted history of symptoms and treatment of multiple mental health disabilities.  Included among his current diagnoses are PTSD, intermittent explosive disorder, depression, anxiety, bi-polar disorder, and personality disorder; only PTSD is service-connected.  Lithium is shown repeatedly in the list of active medications on many treatment notes, often with the notation "for mood swings," but no specific statement regarding the exact condition being treated.

In September 1992, the Veteran was seen for complaints of recurrent headaches and neck pain which lasted for hours at a time and occurred almost every day.  The provider diagnosed recurrent unilateral headaches and neck pain, with a possible cluster/migraine component.  The provider noted that he had prescribed a number of things in the past for this condition with little success, but felt "Lithium may be of benefit and we will try him on 300 mg."  In October 1992, the provider noted that the Veteran's migraine headaches were "improved on Lithium."

In July and August 1993, the Veteran was hospitalized for treatment of multiple symptoms.  The discharge diagnoses were noted as severe PTSD, depression, domestic violence, and chronic headaches, with secondary diagnoses of intermittent explosive disorder and seizure disorder.

A July 1997 review of medications noted diagnoses of bipolar disorder due to seizure disorder and personality disorder.  At that time, the provider listed Lithium and Hydroxyzine as the psychotropic medications prescribed, and noted the Veteran was much calmer and more in control on the medication.
In November 2009, the Veteran told his nephrologist that he had been taking Lithium for over ten years because it was the only drug that worked to treat his PTSD.

A treatment note in May 2010 recorded a history of chronic bipolar disorder, compensated type, for many years.  A June 2010 notation by the nephrologist noted that the Veteran had been treated with Lithium for some years for bipolar disorder.

On July 2010 VA examination, the examiner reviewed the Veteran's entire claims folder, including the history of treatment for kidney problems and for mental health disabilities.  She noted that kidney problems began with renal insufficiency in January 2003 and that chronic kidney disease was diagnosed in 2008.  At the interview, the Veteran reported he did not remember when, why, or how long her was on Lithium, stating, "It's all in the records."  The examiner offered the onion that the Veteran's chronic kidney disease was not directly caused by his PTSD, because PTSD does not cause kidney disease.  She also determined that the chronic kidney disease was not caused by or the result of treatment for PTSD, because the records show that Lithium was prescribed for headaches and pain in 1993, and was also used to treat his bipolar disorder over several years.  She further noted that the clinical indications for Lithium do not include treatment of PTSD.

In the Formal Appeal submitted in March 2012, the Veteran's attorney argued that the Lithium had been prescribed to treat PTSD, noting that the discharge report from August 1993 listed a diagnosis of PTSD and showed a prescription of Lithium to manage symptoms, including irritability.  The attorney noted that there is evidence that, especially in the 1990s, doctors have tried prescriptions of Lithium for patients with PTSD and irritability and anger problems.  He also submitted an article regarding this application of Lithium, and a discussion of the uses and indications for the separate drug Librium, which was briefly prescribed for the Veteran in service.

After reviewing the evidence set forth above, the Board finds that the Veteran was not prescribed Lithium to treat his symptoms of PTSD, either initially or at any time thereafter.  The record clearly shows that Lithium was prescribed in September 1992 as a treatment for his chronic or migraine headaches and was actually somewhat successful in relieving those symptoms.  The August 1993 discharge summary emphasized by the Veteran's attorney noted among the diagnoses "chronic headaches," and it is logical to conclude that the prescription of Lithium discussed at that point was intended to treat this problem, based on the treatment history.  While Lithium is mentioned often in subsequent medical records related to the Veteran's multiple mental health disabilities, none of these records indicate what condition was to be addressed by this drug.  Entries which discuss that Lithium was taken for mood swings are not specific as to whether this symptom was related to the Veteran's service-connected PTSD or to his bi-polar disorder.  The Veteran's nephrologist at one point indicated the long term use of Lithium was for bipolar disorder and at another point described it as used for PTSD; however, the nephrologist was not the prescribing physician and was more concerned with the effects of the Lithium on the Veteran's kidneys than on the condition being treated with the drug.  The Veteran informed the VA examiner that he was not certain of the reason for the prescription, but it would be in his records.  A review of those records led the examiner to conclude that Lithium was not used to treat PTSD.  The Board agrees with this conclusion, especially in light of the rationale provided by the examiner.

The preponderance of the evidence is against the Veteran's claim of secondary service connection for chronic kidney disease.  Rather, the evidence demonstrates that Lithium, which caused the chronic kidney disease, was not used to treat the service-connected PTSD, but to treat chronic headaches and bipolar disorder, which are not service-connected disabilities.  With the preponderance of the evidence against the claim, the benefit-of-the-doubt standard of proof does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).
ORDER

Entitlement to a disability rating higher than 30 for PTSD prior to May 7, 2008, is denied.

Entitlement to a disability rating of 50 percent, and no higher, for PTSD as of May 7, 2008, subject to the laws and provisions governing the award of monetary benefits.

Entitlement to an effective date prior to November 22, 1994 for the grant of service connection for PTSD is denied.

Entitlement to service connection for chronic kidney disease, to include as secondary to PTSD, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


